Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 19, 26, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll (DE 102007055532 B4 I) in view of Bobrowicz (US 20060181061 A1 I). Regarding Claim 16, Kroll teaches the first eight elements of the claim, hereinafter (16.1.1), (16.1.2), (16.1.3), (16.1.4), (16.1.4.1), (16.1.4.2), (16.1.4.3a), and (16.1.4.3b) respectively, but does not 
(16.1.1), a sliding board, comprising a front sliding board region which comprises a front end of the sliding board (Kroll Figure 1a, below; Paragraph 39: “…a snowboard 1…in the range of nose 3 and tail 4…”);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Kroll
(16.1.2), a rear sliding board region which comprises a rear end of the sliding board (Kroll Figure 1a, above; Paragraph 39: “…a snowboard 1…in the range of nose 3 and tail 4…”);
(16.1.3), a binding region, extending between the front sliding board region and the rear sliding board region in the longitudinal direction of the sliding board, for fixing a sliding board binding for holding a boot (Kroll Figure 16, below; Paragraph 76: “…subdivision of the snowboard 1 with the fields A to D, where the circular areas 12 Mark the areas of force application in which the bindings on the upper layers and the core of the snowboard 1 are attached.”);


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Kroll
	(16.1.4), wherein the sliding board exhibits a multi-layered structure (Kroll Figures 2 and 3, below; Description Paragraph 1: “The present invention relates to a play - or sports device, in particular sliding port apparatus, such as a snowboard, ski or kite - board, with a multi-layer fibrous composite system of layers made of fiber-reinforced plastic material.”);
	(16.1.4.1), including at least a sliding board core (Kroll Figures 2 and 3, below; Paragraph 43: “…in each case adjacent, superposed layers 2, a certain offset between their longitudinal axes 7 and/or their transverse axes 5, whereby this offset in each case also in the opposite direction, based on a ‘zero – position’ (core layer 10), alternately in successive layers can be designed.”);
(16.1.4.2), upper layers which are arranged above the sliding board core (Kroll Figures 1 and 3, below; Paragraph 44: “Preferably, at least in each case a layer of 2 above a core layer 10 and below this core layer 10 in the above-mentioned four field arrangement, each with a mirrored orientation of the reinforcing fibers 9 in order to maintain a desired curvature to achieve locking of the snowboard.”);

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Kroll
(16.1.4.3a), lower layers which are arranged below the sliding board core (Kroll Figures 1 and 3, above; Paragraph 44: “Preferably, at least in each case a layer of 2 above a core layer 10 and below this core layer 10 in the above-mentioned four field arrangement, each with a mirrored orientation of the reinforcing fibers 9 in order to maintain a desired curvature to achieve locking of the snowboard.”);
(16.1.4.3b), wherein at least one of the upper layers and/or at least one of the lower layers comprises a fiber-composite material, wherein the fiber-composite material comprises a multitude of fibers, and wherein the fiber-composite material in a region exhibits a fiber 
As indicated above, Kroll teaches (16.1.1)-(16.1.4.3b) but does not teach (16.1.5) or (16.1.6). Bobrowicz teaches
(16.1.5), wherein at least the front sliding board region and/or the rear sliding board region comprises a reinforcing structure part comprising a first side limb and a second side limb (Bobrowicz Figure 1, below).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Bobrowicz

	(16.1.6), wherein the fiber-composite material comprises a main strand with a width transverse to a longitudinal axis of the sliding board which substantially corresponds to a distance between mutually facing inner sides of the side limbs (Bobrowicz Figure 1, above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding board of Kroll to provide a main strand as taught by Bobrowicz. As such “…the density of the reinforcing yarns is highest in the vicinity of the areas where a binding is mounted and these are the areas that are most mechanically stressed and therefore benefit from increased reinforcement.” as recognized by Bobrowicz (Paragraph 0021).
Regarding Claim 19, Kroll teaches that the fiber-composite material comprises numerous short fibers and/or rovings and/or continuous fibers and/or continuous rovings, each of which can be individually aligned in any way relative to the sliding board (Kroll Figures 2 and 3, above).
	Regarding Claim 26, Kroll teaches the first element of the claim, hereinafter (26a), but does not teach the second element of the claim, hereinafter (26b). Bobrowicz teaches (26b).
	Kroll teaches
(26a), a fiber-composite material layer for a sliding board, wherein the fiber-composite material layer comprises a multitude of aligned fibers and/or rovings in a first region and a multitude of aligned fibers and/or rovings in a second region which adjoins the first region, 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Kroll
	As indicated above, Kroll teaches (26a) but does not teach (26b). Bobrowicz teaches
	(26b), wherein the multitude of aligned fibers the first region and/or in the second region comprise a main strand substantially parallel to a longitudinal center axis of the fiber-composite material with substantially parallel aligned fibers, which main strand divides into two partial strands in which the fibers initially deviate outwards away from the center axis of the fiber-composite material still being aligned substantially parallel to each other, starting with the two fibers nearest to the center axis (Bobrowicz Figure 1, above).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding board of Kroll to provide a main strand that divides into two partial strands as taught by Bobrowicz. As such “…the density of the reinforcing yarns is highest in the vicinity of the areas where a binding is mounted and these are the areas that are most mechanically stressed and therefore benefit from increased reinforcement.” and “…the selvedges of the stiffener consist of a single continuous yarn which eliminates any risk of fraying...” as recognized by Bobrowicz (Paragraphs 0021 and 0025).

	Kroll teaches
	(31.1.1), a sliding board, comprising: a front sliding board region which comprises a front end of the sliding board (see rejection for (16.1.1)).
	(31.1.2), a rear sliding board region which comprises a rear end of the sliding board (see rejection for (16.1.2)).
	(31.1.3), a binding region, extending between the front sliding board region and the rear sliding board region in the longitudinal direction of the sliding board, for fixing a sliding board binding for holding a boot (see rejection for (16.1.3)).
	(31.1.4.1), wherein the sliding board exhibits a multi-layered structure including at least: a sliding board core (see rejections for ((16.1.4) and (16.1.4.1)).
	(31.1.4.2), upper layers which are arranged above the sliding board core (see rejection for (16.1.4.2)).
	(31.1.4.3), lower layers which are arranged below the sliding board core (see rejection for (16.1.4.3)).
	(31.1.4.4), wherein at least one of the upper layers and/or at least one of the lower layers comprises a fiber-composite material (see rejection for (16.1.4.4)).
	(31.1.4.5), wherein the fiber-composite material comprises a multitude of fibers (see rejection for (16.1.4.4)).

	As indicated above, Kroll teaches (31.1.1)-(31.1.4.6) but does not teach (31.1.4.7). Bobrowicz teaches
	(31.1.4.7), wherein the multitude of fibers in at least the front sliding board region comprise a main strand substantially parallel to a center axis of the sliding board with substantially parallel aligned fibers adjacent to the binding region which main strand divides into two identical partial strands in which the fibers initially extend outwards away from the center axis of the sliding board still being aligned substantially parallel to each other, and then deviate towards the center axis, starting with the two fibers nearest to the center axis (Bobrowicz Figure 4, below); Paragraph 0056: “In the embodiment shown in FIG. 4…The yarns (21) in the fibre mat (20) remain parallel in the area of the waist and in the area located directly in front of the waist area, although the board starts to widen in this area.).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Bobrowicz
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding board of Kroll to provide a main strand that divides into two partial strands as taught by Bobrowicz. As such “…the density of the reinforcing yarns is highest in the vicinity of the areas where a binding is mounted and 
Regarding Claim 32, Kroll teaches the first nine elements of the claim, hereinafter (32.1.1), (32.1.2), (32.1.3), (32.1.4.1), (32.1.4.2), (32.1.4.3), (32.1.4.4), (32.1.4.5), and (32.1.4.6) respectively, but does not teach the last element of the claim, hereinafter (32.1.4.7). Bobrowicz teaches (32.1.4.7).
	Kroll teaches
	(32.1.1), a sliding board, comprising: a front sliding board region which comprises a front end of the sliding board (see rejection for (16.1.1)).
	(32.1.2), a rear sliding board region which comprises a rear end of the sliding board (see rejection for (16.1.2)).
	(32.1.3), a binding region, extending between the front sliding board region and the rear sliding board region in the longitudinal direction of the sliding board, for fixing a sliding board binding for holding a boot (see rejection for (16.1.3)).
	(32.1.4.1), wherein the sliding board exhibits a multi-layered structure including at least: a sliding board core (see rejections for ((16.1.4) and (16.1.4.1)).
	(32.1.4.2), upper layers which are arranged above the sliding board core (see rejection for (16.1.4.2)).
	(32.1.4.3), lower layers which are arranged below the sliding board core (see rejection for (16.1.4.3)).
	(32.1.4.4), wherein at least one of the upper layers and/or at least one of the lower layers comprises a fiber-composite material (see rejection for (16.1.4.4)).

	(32.1.4.6), wherein the fiber-composite material in a region exhibits a fiber orientation which varies within the region (see rejection for (16.1.4.4)).
	As indicated above, Kroll teaches (32.1.1)-(32.1.4.6) but does not teach (32.1.4.7). Bobrowicz teaches
	(32.1.4.7), wherein the multitude of fibers in the front sliding board region and/or rear sliding board region comprise a main strand adjacent to the binding region wherein the fibers of the main strand are aligned substantially parallel to each other, and wherein the individual fibers of the main strand deviate away from a center line of the sliding board near the front end of the sliding board and/or the rear end of the sliding board (see rejection for (31.1.4.7)).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll (DE 102007055532 B4 I) in view of Bobrowicz (US 20060181061 A1 I) and further in view of Brentrup et al. (US 20060013990 A1 I) (hereafter “Brentrup”). Regarding Claim 17, the combination of Kroll and Bobrowicz teaches a sliding board but does not teach rovings affixed by laying and stitching. Brentrup teaches at least a number of the fibers are joined together to form one or more bundles of fibers, or rovings, and the fibers and/or the roving or rovings is/are laid on a base material and fixed in a laying and stitching method (Paragraph 0014: “Alternatively, essentially parallel bundles of fiber roving or tapes or tows of essentially parallel non-metallic fibers may be used as a layer of essentially parallel fibers replacing the nonwoven or other textile fabric...” and Paragraphs 0011 and 0012: “A textile product as subject of the invention comprises metal cords and at least one layer of non-metallic fibers. The textile product is characterized in that the metal cords are bound to this layer of non-metallic fibers by means of .
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding board of the combination of Kroll and Bobrowicz to include rovings affixed by laying and stitching as taught by Brentrup. Doing so “…provide[s] a textile product which, when used as [a] reinforcing element of a press molded polymer article, reduces or solves the problem of migration of the cords during pressing…” as recognized by Brentrup (“Summary of the Invention” Paragraph 1).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll (DE 102007055532 B4 I) in view of Bobrowicz (US 20060181061 A1 I), further in view of Brentrup (US 20060013990 A1 I), and further in view of Weimer (DE 10005202 A1 I). Regarding Claim 18, the combination of Kroll, Bobrowicz, and Brentrup teaches a sliding board with laid and stitched rovings but does not teach the use of a tailored fiber placement method. Weimer teaches that the laying and stitching method is a tailored fiber placement (TFP) method (Paragraph 4: “A further process for the suitable for the deposition of fibres, and for the production of component oriented individual parts, is the so-called ‘tailored fibre place element (tfp)’…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding board with laid and stitched rovings of the combination of Kroll, Bobrowicz, and Brentrup to provide a tailored fiber placement (TFP) method as taught by Weimer. Doing so would “…evenly distribute the individual fibers” as recognized by Weimer (Paragraph 4).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll (DE 102007055532 B4 I) in view of Bobrowicz (US 20060181061 A1 I) and further in view of Yoshii (WO 2004026564 A1 I). Regarding Claim 20, the combination of Kroll and Bobrowicz teaches a sliding board with fibers or rovings but does not teach meandering or looped fibers or rovings. Yoshii teaches that at least some of the fibers and/or rovings extend in a meandering or looping shape in a plan view onto the sliding board (Paragraph 48: “When the other reinforcing fiber group has an irregular meandering shape among the above-mentioned methods, it may be formed into a meandering shape or a loop shape...”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding board with fibers or rovings of the combination of Kroll and Bobrowicz to provide meandering or looped fibers or rovings as taught by Yoshii. Doing so would “…prevent the occurrence of regular overlapping with one reinforcing fiber group. If partial overlap occurs regularly, cracks are likely to occur.” as recognized by Yoshii (Paragraph 48). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll (DE 102007055532 B4 I) in view of Bobrowicz (US 20060181061 A1 I), further in view of Yoshii (WO 2004026564 A1 I), and further in view of Sobek (WO 0076763 A1 I). The combination of Kroll, Bobrowicz, and Yoshii teaches a sliding board with fibers or rovings in a meandering or looped alignment but does not teach arcs and longitudinal portions. Sobek teaches that the loops comprise inner loop arcs and/or outer loop arcs and longitudinal portions, wherein the longitudinal portions of each of the individual loops extend linearly or in the shape of an arc and parallel to each other or at an angle to each other or towards each other or apart or away from .

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(Sobek)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding board with fibers or rovings in a meandering or looped alignment of the combination of Kroll, Bobrowicz, and Yoshii to provide arcs and longitudinal portions as taught by Sobek. Doing so would “…ensure from the outset an increased residual load-bearing capacity in the case of composite pane arrangements of the types mentioned, even under unfavorable boundary conditions, and to avoid complete breakage and thus detachment from the supporting structure, so that such composite pane arrangements can be opened up to new applications.” as recognized by Sobek (Paragraph 8).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll (DE 102007055532 B4 I) in view of Bobrowicz (US 20060181061 A1 I), further in view of Yoshii (WO 2004026564 A1 I), and further in view of Sobek (WO 0076763 A1 I). Regarding Claim 22, the combination of Kroll, Sobek, and Yoshii teaches a sliding board with fibers and/or rovings that comprise longitudinal portions but does not teach an inclination angle to a central longitudinal axis. Bobrowicz teaches that the longitudinal portions define a longitudinal direction which exhibits an inclination angle alpha to a central longitudinal axis of the sliding board at least in the front sliding board region and/or rear sliding board region, where 0° ≤ alpha ≤ 90°, wherein the inclination angle a varies in the longitudinal direction of the sliding board (Bobrowicz Figures 1 and 4, above; Paragraph 0025: “…in a first embodiment, the reinforcing fibre mat may extend over the entire width of the board in the area where it is present. In other words, the reinforcing fibre mat is stretched crosswise in order to follow the sidecut…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding board of Kroll to feature an inclination angle as taught by Bobrowicz. As such, “…the selvedges of the stiffener consist of a single continuous yarn which eliminates any risk of fraying...” as recognized by Bobrowicz (Paragraph 0025).
Claims 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll (DE 102007055532 B4 I) in view of Bobrowicz (US 20060181061 A1 I) and further in view of Jacomet (EP 2353670 A2 I). Regarding Claim 23, the combination of Kroll and Bobrowicz teaches a sliding board but does not teach a frame-shaped reinforcing structure. Jacomet teaches that the fiber-composite material forms a frame-shaped reinforcing structure comprising a first side limb, a second side limb, a first transverse limb and a second transverse limb, wherein the .

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Jacomet

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Jacomet

	Regarding Claim 24, Kroll teaches a sliding board but does not teach a transverse limb distance in the region outside of the limbs. Jacomet teaches that the first side limb and the second side limb have a limb distance in the transverse direction of the sliding board, which does not comprise the fiber-composite material, in the region outside of the transverse limb(s) (Figure 3, above; Note that the outer edges of the side limbs do not extend beyond the width of the transverse limbs.).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding board of Kroll to provide side limbs that do not extend beyond the width of the transverse limbs as taught by Jacomet. Doing so would enable “…the individual parts 10, 11 and 12 [to] be glued or welded together.” as recognized by Jacomet (Paragraph 33).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll (DE 102007055532 B4 I) in view of Bobrowicz (US 20060181061 A1 I) and further in view of Sylvain (US 20090179402 A1 I). Regarding Claim 25, the combination of Kroll and Bobrowicz teaches a sliding board but does not teach an upwardly projecting portion. Sylvain teaches an upwardly projecting, raised upper side portion which extends from the binding region up to or into the front sliding board region and/or from the binding region up to or into the rear sliding .

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(Sylvain)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding board of the combination of Kroll and Bobrowicz to provide an upwardly projecting portion as taught by Sylvain. Doing so would improve “…resistance to damage from activities such as tricks performed in the ski sport.” as recognized by Sylvain (under heading “Advantage”).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll (DE 102007055532 B4 I) in view of Bobrowicz (US 20060181061 A1 I) and further in view of Rheinfrank (US 2695178 A I). Regarding Claim 27, the combination of Kroll and Bobrowicz teaches a fiber composite material layer but does not teach its use or function. Rheinfrank teaches that the fiber composite material forms a reinforcing structure (Paragraph 38: “The cross section of the ski comprises the central core material 4, a plurality of layers 6 and 7 of the skin material respectively applied to the upper and lower faces of the core material, and additional layers 8 at the edges of the ski as a reinforcement therefor.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber-composite material layer of the combination of Kroll and Bobrowicz to provide a particular use or function as taught by Rheinfrank. Doing so would “…provide an improved ski whereby a high strength, high density material is employed as a primary stress-carrying medium…suitably supported by a low density core material such that the composite construction is of low average density endowed with a relatively high strength-weight ratio…” as recognized by Rheinfrank (Paragraph 13).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll (DE 102007055532 B4 I) in view of Bobrowicz (US 20060181061 A1 I) and further in view of Sobek (WO 0076763 A1 I). Regarding Claim 28, the combination of Kroll and Bobrowicz teaches a fiber-composite material layer but does not teach fibers formed from different materials. Sobek teaches fibers [that] are formed from a carbon material, glass material, aramid material, stone material, natural fiber material, plastic material, textile material, metal material, or ceramic material, and rovings consist of a multitude of fibers made of a single material or different materials (Paragraph 25: “Glass fibers, carbon fibers, and metals are suitable as materials for the reinforcement”.).
.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll (DE 102007055532 B4 I) in view of Bobrowicz (US 20060181061 A1 I) and further in view of Weimer (DE 10005202 A1 I). Regarding Claim 29, the combination of Kroll and Bobrowicz teaches a fiber-composite material layer but does not teach rovings laid via a TFP method. Sobek teaches the fibers and/or rovings laid on a base material in a predefinable pattern by a TFP method (see rejection of Claim 18, above).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll (DE 102007055532 B4 I) in view of Bobrowicz (US 20060181061 A1 I), further in view of Weimer (DE 10005202 A1 I), and further in view of Yoshii (WO 2004026564 A1 I). Regarding Claim 30, the combination of Kroll, Bobrowicz, and Weimer teaches a fiber-composite material and a TFP method but does not teach rovings laid in looped shapes. Yoshii teaches that the fibers and/or rovings are laid on the base material in a looped shape (see rejection of Claim 20, above). 
Response to Arguments
Applicant’s arguments with respect to claims 16-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.






/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618